DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 14 recite a method comprising:
certifying a second learning credit on a basis of a first learning credit certified on a basis of learning information and a predetermined condition, and 
registering information concerning the certified second learning credit.
The limitations of certifying a learning credit and registering information, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “processing unit” in claim 1 and causing a computer to perform the method in claim 14, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the processing unit/computer language, “certifying” in the context of this claim encompasses a user manually evaluating a first learning credit and learning information in order to certify a second learning credit. Similarly, the limitation of “registering”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of a processing unit/computer perform the claimed steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer function of certifying and registering) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims further recite registering the information in a P2P database. This constitutes no more than an attempt to generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component, and registering information in a database only generally links the use of the exception to a particular technological environment. The claims are not patent eligible.


CLAIM INTERPRETATION

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a CPU such as CPU 801, as disclosed in Par. 95 of Applicant’s specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cosker et al. (US 2017/0178264 A1) in view of ABTS (US 2015/0242979 A1).
	Regarding claims 1 and 14, Cosker discloses an information processing apparatus (as per claim 1) and method (as per claim 14) comprising a processing unit that certifies a second learning credit on a basis of a first learning credit that is certified on a basis of learning information and a predetermined condition (Par. 47 – determine if first course credit from prior institution matches a second learning credit from present institution based on learning 
To the extent that Cosker does not explicitly disclose registering information concerning the certified second learning credit in a P2P database (as per claims 1 and 14), ABTS discloses a similar system for processing transfer credits that includes registering earned credits in a P2P database (see ABTS Par’s. 50, 61, 68). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Cosker by registering the second learning credit in a P2P database, to obtain predictable results of efficiently documenting a student’s credits earned from various institutions.

	Regarding claims 2, 4-8, 12 and 13, Cosker further discloses 
the processing unit determines a relation between the learning information and a predetermined topic (e.g. title, name) and a novelty of the learning information with respect to the predetermined topic, and certifies the first learning credit on a basis of a result of the determination (determine if first course and learning information matches a course in the database, thereby determining a novelty of the learning information – Par’s. 50, 92) (as per claim 2), 
	the learning information includes formal learning information managed by a predetermined organization (Par. 39) (as per claim 4),
	the topic relates to a learning process of a predetermined organization (Par. 46) (as per claim 5), 
	the topic is registered by a user (Par 46) (as per claim 6),


	the predetermined condition for certifying the second learning credit relates to a degree of understanding of a user (grade earned – Par. 46) (as per claim 8),
	the information concerning the second learning credit includes any one of information concerning a topic, information concerning a learning time, information concerning the number of credits of the first learning credit, information concerning a degree of understanding of a user, and information concerning a method for certifying the first learning credit (Par. 46) (as per claim 12), and
	the learning information for certifying the first learning credit includes text information, audio information, image information, and action information (Par. 35) (as per claim 13). 

Regarding claims 3 and 9-11, Cosker in view of ABTS further discloses 
the processing unit determines the relation and the novelty between the learning information and the topic, using a spatial vector model (ABTS Fig. 2) (as per claim 3), 
the predetermined condition for certifying the second learning credit includes a learning time (ABTS Par. 127 – “time required”) (as per claim 9), 
	the processing unit determines the predetermined condition for certifying the second learning credit on a basis of the first learning credit certified on a basis of the informal learning information (ABTS Par. 202, last 7 lines; Par. 219) (as per claim 10), and
	the processing unit determines the predetermined condition for certifying the second learning credit on a basis of the first learning credit certified on a basis of the formal learning .

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Pelt (US 2013/0346335 A1) discloses determining course equivalence. Lettrick (US 2013/0273517 A1) discloses an online integration and credit granting platform. Fields et al. (US 2003/0055842 A1) discloses evaluating and granting transfer credits. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 3715